DETAILED ACTION
Status of the Application
A Notice of Abandonment was mailed September 12, 2022.  Applicant’s petition to revive the application was received and approved on September 30, 2022.  The instant application is now pending.

Response to Amendment
Claims 1-19 were previously pending, with claims 1-4, 6-9 and 13-17 allowed, claims 5, 11-12 and 18 rejected, and claims 10 and 19 objected.  Applicant’s amendment filed September 30, 2022, has been entered in full.  Paragraph [0040] of the specification has been amended.  Claims 5 and 17-19 have been amended.  Claim 11 has been cancelled.  No new claims have been added.  Accordingly, claims 1-10 and 12-19 are now pending.

Response to Arguments
Applicant argues that the amendments to the claims have overcome the previous objections to claims 10 and 19 (Remarks filed September 30, 2022, hereinafter Remarks: Page 8).  Examiner agrees.  The previous objections are withdrawn.

Applicant notes amendments to claims 17 and 18 and argues that these claims should not be interpreted under 35 U.S.C. 112(f) in view of the amendments (Remarks: Page 8).  Examiner agrees.  Claims 17 and 18 now recite sufficient structure in the form of processors and therefore are no longer interpreted under 35 U.S.C. 112(f).  
Examiner notes that claim 1 was also previously interpreted to invoke 35 U.S.C. 112(f) and that this claim has not been amended.  Accordingly, the previous interpretation of claim 1 under 35 U.S.C. 112(f) is maintained.

Applicant notes amendments to claim 5 and argues that these amendments do not add new matter (Remarks: Page 8).  Examiner respectfully disagrees.  Claim 5 has been amended to recite “down-sampling the image by a physical application”.  As explained further in the rejections below, paragraph [0049] of the published application describes obtaining “sensitivity thresholds and resolution levels” by “physical means”, rather than down-sampling an image by a physical application as claimed.

Applicant notes cancellation of claim 11 and amendment of claim 18 and argues that this overcomes the previous rejections of these claims under 35 U.S.C. 112(a) (Remarks: Page 9).  Examiner agrees.  The previous rejections of claims 11 and 18 under 35 U.S.C. 112(a) are withdrawn.

Applicant traverses the previous rejection of claim 12 under 35 U.S.C. 112(a) (Remarks: Page 9).  Applicant notes paragraph [0069] and Fig. 19 (Remarks: Page 9), both of which were already addressed in Examiner’s previous rejection.  Applicant further points to paragraphs [0043]-[0049] as describing “model fitting” and apparently argues that this model fitting is what fills in the gaps of a partially occluded section of an object (Remarks: Page 9).  Examiner respectfully disagrees.  Paragraphs [0043]-[0049] do not include any discussion of partially occluded objects, or of filling in gaps in such objects, or any discussion of how “model fitting” can be used to fill in gaps in partially occluded objects.  None of the paragraphs cited by Applicant describe how to fill in gaps of a partially occluded section of an object.

Applicant argues that the amendments have overcome the previous rejections to claims 5 and 18 under 35 U.S.C. 112(b) (Remarks: Page 9).  Regarding claim 18, Examiner agrees and the previous rejection of that claim is withdrawn.  Regarding claim 5, the claim still requires down-sampling an image by a “physical” application and it remains unclear what is meant by this term.  See the rejection below for further explanation.

Claim Interpretation
The interpretations of “MetaBézier curve”, “Wraptangle”, and “BiBézier curve” set forth in the Office Action dated February 7, 2022, are maintained.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “Shape Based Modeling Segmentation (SBMS) system” of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 has been amended to require “down-sampling the image by a physical application” (last line).  Examiner looks to the original disclosure to identify support for this limitation and finds paragraph [0049] (of the published application), which discloses:
“Sensitivity thresholds and resolution levels can be obtained, for example, by changing a trigger threshold for edge detection, by down-sampling the image by simple (and therefore robust) pixel averaging methods, or by more physical means, such as by changing illumination power, the placement of illumination sources, or by moving the camera platform itself in order to put more pixels on the object under examination. This may be done by issuing commands to a motion-control system to which a camera is attached, as in the case of a robotic platform.” (emphasis added).

Amended claim 5 differs from the original disclosure in at least the following ways:
[0049] describes obtaining sensitivity thresholds and resolution levels “by more physical means”, rather than performing image down-sampling by a physical application as claimed.
[0049] describes down-sampling via pixel averaging methods, rather than by a physical application as claimed.
[0049] lists examples of “more physical means” including “changing illumination power, the placement of illumination sources, or by moving the camera platform itself in order to put more pixels on the object under examination”.  None of these examples causes down-sampling of an image.  In fact, “moving the camera platform itself in order to put more pixels on the object under examination” has the opposite effect.  Accordingly, none of the “more physical means” described in the specification is related to down-sampling, which stands in contrast to the claim.
The only down-sampling technique described in [0049] is pixel averaging, which is not “physical”, but rather operates on digital information represented by pixels of an image.
In view of these discrepancies, it is clear that the original disclosure does not adequately describe “down-sampling the image by a physical application” as required by amended claim 5, and therefore fails to comply with the written description requirement of 35 U.S.C. 112(a).

Claim 12 recites “filling in gaps of a partially occluded section of the object”.  Examiner looks to the specification for support of this limitation, but does not find any description that would reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Figure 19 illustrates how a degree of occlusion can be calculated based on angles             
                
                    
                        ω
                    
                    
                        1
                    
                
            
         and             
                
                    
                        ω
                    
                    
                        2
                    
                
            
        .  [0069] states that “Bézier curves provide a powerful methodology to model the component parts of an object’s perimeter (Object Q in this case) and can be used to ‘fill in the gaps’ based on upon the target object’s description.”  However, nowhere does the disclosure actually describe how to perform this gap filling, or demonstrate that the inventor was in possession of such an invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 requires “down-sampling the image by a physical application”.  The meaning of this limitation is unclear.  In particular, it is unclear what forms of image down-sampling qualify as being performed “by a physical application”.  Conventional image down-sampling is not a “physical” process, but rather a transformation of digital pixel information in an image.  The only example of “down-sampling” provided in the specification is of such a transformation of pixel information ([0049], pixel averaging), which makes it further unclear what types of down-sampling should be considered “physical” and what down-sampling is not “physical”.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.

Allowable Subject Matter
Claims 1-4, 6-10 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance.
The reasons for allowance are substantially the same as the reasons provided in the Non-Final Rejection dated February 7, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669